Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2019

                                       No. 04-19-00590-CR

                                    Derwin Ray ROBINSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1021
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        The reporter’s record was originally due October 4, 2019, and the court reporter filed a
notification of late record, stating that the reporter’s record has not been filed because appellant
has failed to request the record in writing. On October 23, 2019, we ordered appellant to provide
written proof to this court by November 4, 2019 that appellant has requested the court reporter to
prepare the reporter’s record. See TEX. R. APP. P. 34.6(b)(1). At this time, we have not received
a response.

        We therefore ORDER appellant to provide written proof to this court by December 19,
2019 that he has requested the court reporter to prepare the record. The reporter’s record must be
filed no later than thirty days. If appellant fails to respond within the time provided, appellant’s
brief will be due January 21, 2019, and we will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court